UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to Commission File Number 000-53598 SAUER ENERGY, INC. (Name of small business issuer in its charter) Nevada 26-3261559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2326 Teller Road, Newbury Park, California 91320 (Address of principal executive offices) 800-829-8748 (Issuer's telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated Filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 77,675,000 shares of common stock, par value $0.0001 per share, as of January 18, 2011. SAUER ENERGY, INC. REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T. Controls and Procedures 4 PART II – Other Information Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 8 Signatures 8 2 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended November 30, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending August 31, 2011.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended August 31, 2010. Page Unaudited Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Notes to Unaudited Consolidated Financial Statements F-4 to F-8 3 Sauer Energy, Inc. (A Development Stage Enterprise) Consolidated Balance Sheets November 30, 2010 (Unaudited) August 31, 2010 (Audited) Assets Current assets Cash $ $ Prepaid expense Total current assets Furniture and equipment - Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Accounts payable and accrued expenses $ $ Loan payable Shareholders’ loan Total current liabilities Stockholders' Deficit Common stock, $0.0001 par value, 200,000,000 shares authorized, 72,438,000 and 71,500,000 shares issued and outstanding on November 30, 2010 and August 31, 2010. Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders'Deficit $ $ The accompanying notes are an integral part of the interim consolidated financial statements F-1 Sauer Energy, Inc. (A Development Stage Enterprise) Consolidated Statements of Operations For the three months ended November 30, 2010 and 2009 and for the period from Inception (August 7, 2008) to November 30, 2010 (Unaudited) Inception (August 7, 2008) Three months ended November 30, Through November 30, 2010 Revenues $
